DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the amendment filed on 1/07/2021.
Claims 1, 9, 13, and 20 have been amended and are hereby entered.
Claims 2-3 and 14-15 have been canceled.
Claims 1, 4-13, and 16-20 are currently pending and have been examined.
This action is made FINAL.
Domestic Benefit
	Applicant’s ADS properly claims the benefit of Provisional Application 62/576,621, filed on 10/24/2017.  As presently drafted, Claims 1, 4-5, 11-13, 16-17, and 20 are fully supported by the Provisional Application and therefore receive an effective filing date of 10/24/2017.  As presently drafted, Claims 6-10 and 18-19 are not fully supported by the Provisional Application and therefore receive an effective filing date of 08/09/2018.
Response to Applicant’s Arguments
Objections
	The objection to the Abstract is obviated by the amendment thereto; therefore, the objection is withdrawn.

	The objection to Claim 9 is obviated by the amendment thereto; therefore, the objection is withdrawn.
Claim Rejections – 35 USC § 112
	The amendments to the claims obviate the 112(b) rejections based on “the one or more networks;” therefore, the objections are withdrawn.  The amendments to the claims create a new issue regarding “the computing device;” therefore, the rejection is updated accordingly.
Claim Rejections – 35 USC § 101
	Applicant’s arguments regarding the 101 analysis have been considered and are unpersuasive.
	Applicant argues that the as-amended “determin[ing] present contextual information of the respective user…” and “based on…, determine a set of matching menu items…” limitations provide an improvement to computer functionality or other technology, particularly as an “improvement to remote, on-demand delivery technology.”  Applicant supports this argument by asserting that “[t]hese features enable the remote computing system to more granularly provide individualized recommendations to the user in real-time as the user interacts with the user interface of the service application.  Examiner disagrees.  In order to improve computer functionality or other technology under MPEP 2106.05(a), the purported improvements must be directed to a recited computer or technical component.  This is not the case in the present set of claims, wherein the recited computer components merely facilitate the purported improvements.  Despite Applicant’s attempt to tie the improvements to technical components In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958)).  Because the argued improvement is directed to an abstract concept rather than a technical feature, the claims do not embody an improvement to computer functionality or other technology.
Applicant additionally argues that the claims are integrated into a practical application because they are implemented through “a particular machine or manufacture that is integral to the claim,” citing MPEP 2106.05(b).  This argument is flawed because, as discussed above in relation to an improvement to computer functionality or other technology, the recited computer components are not “integral” to the claim.  Rather, the recited computer components merely facilitate the recited steps and improvements, which are abstract in nature, merely automating manual activities to accomplish the same results.  
Lastly, Applicant argues that Claim 1 “clear goes beyond merely linking the use of a judicial exception to a particular technological environment.  Applicant submits that the added features apply the alleged judicial exception in a meaningful way.  That is, the monitoring of 
Claim Rejections – 35 USC § 103
	Applicant’s arguments in relation to the previous 103 rejections are based on newly amended limitations of the independent claims.  Examiner notes that, while these newly amended limitations are similar in many ways to the limitations of previous Claims 2-3 and 14-15, they are different in form and scope, and thus the previously provided citations against 
Claim Interpretation
	The term “optimal,” as used in Claims 9-10, is interpreted in light of Paragraph 0040 of the specification.  
Claim Rejections – 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 13 and 20 disclose “a computing device of the respective user” in both the “determine present contextual information…” limitation as well as the subsequent “transmit…content data” limitation.  It is unclear, as drafted, whether these disclosures are intended to relate back to the same or different computing devices of a respective user.  Relatedly, if this is intended to indicate two separate computing devices, it is further unclear as drafted to which of these devices the subsequent instances of “the computing device” are intended to relate back.  In light of the specification, all instances of “a/the computing device” Claims 16-19 are rejected due to their dependence upon Claim 13.
Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.
Regarding Claims 1, 13, and 20, the limitations of receive selection data from the computing device of the respective user, the selection data indicating a user selection of one of the available menu items; and in response to receiving the selection data, coordinate on-demand delivery of the selected menu item to the respective user by one or more of the transport vehicles, as drafted, are processes that, under their broadest reasonable interpretations, cover certain methods of organizing human activity.  Additionally, the limitations of determine, based on menu item data received over the one or more networks, a set of available menu items to be prepared by the menu item sources; for each respective user of the on-demand delivery service, generate a preference profile indicating a set of user preferences for comestible items; for each available menu item, generate a menu item vector comprising a word corpus of descriptive terms, the menu item vector representing the available menu item; for the respective user, generate a personal preference vector, the personal preference vector representing the set of user preferences in the preference profile of the respective user; determine present contextual information of the respective user, the present 
	The judicial exception is not integrated into a practical application.  In particular, the claim recites the additional elements of a non-transitory computer-readable medium storing instructions; computing devices of users, menu item sources, and transport vehicles; a network communication interface connecting said computing devices; one or more processors; one or more memory resources storing instructions executable by the one or more processors; latent space in which vectors are generated; and transmitting, over the one or more networks, content data to the computing device of the respective user, causing the computing device to display the set of matching menu items as selectable items for on- demand delivery.  These 
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the judicial exception into a practical application, the additional elements amount to no more than merely using a computer as a tool to perform an abstract idea, or generally linking the use of a judicial exception to a particular technological environment or field of use.  These cannot provide an inventive concept.  The claim is not patent eligible.  
	Claims 5-12 and 16-19, describing various additional limitations to the system of Claim 1 or the product of Claim 13, amount to substantially the same unintegrated abstract idea as Claim 1 or Claim 13 (upon which these claims depend, directly or indirectly) and are rejected for substantially the same reasons.  Claims 4 and 16 disclose the collection of historical data (insignificant extra-solution activity in the form of mere data gathering – see MPEP 2106.05(g)) and modifying the previously disclosed preference profile such that it is based on this historical information (merely narrows the field of use), which do not integrate the claims into practical applications.  Claims 5-6 and 17-18 disclose determining various metrics based upon the collected historical data (additional abstract ideas in the form of mental processes) and modifying the previously disclosed step of determination of matching menu items such that it 

Claim Rejections – 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claims 1, 4-5, 7-8, 13, 16-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kolawa et al (PGPub 20060020614) (hereafter, “Kolawa”) in view of Winters et al (PGPub 20150186869) (hereafter, “Winters”) and Bell et al (PGPub 20180365663) (hereafter, “Bell”).
	Regarding Claims 1, 13, and 20, Kolawa discloses the following limitations:
A computer-implemented method of implementing an on- demand delivery service, the method being performed by one or more processors (¶ 0054, 0058; Figs. 1-2; network server or platform computer 10 and various subsystems thereof);
one or more processors (¶ 0054, 0058; Figs. 1-2; network server or platform computer 10 and various subsystems thereof); 
for each respective user of the on-demand delivery service, generate a preference profile indicating a set of user preferences for comestible items (¶ 0054, 0062, 0072, 0075; user to submit preferences);
determine, based on menu item data received over the one or more networks, a set of available menu items to be prepared by the menu item sources (¶ 0054-0055, 0057, 0072, 0107, 0150; retailers to submit product information, including availability information);
for each available menu item, generate a menu item vector in latent space comprising a word corpus of descriptive terms, the menu item vector representing the available 
for the respective user, generate a personal preference vector in the latent space, the personal preference vector representing the set of user preferences in the preference profile of the respective user (¶ 0060, 0062, 0072, 0075; preference vector for taste in food);
based on (i) the menu item vector of each available menu item, (ii) the personal preference vector of the respective user, and (iii) the present contextual information of the respective user, determine a set of matching menu items for the respective user from the set of available menu items (¶ 0072, 0092, 0140, 0150, 0172);
transmit, over the one or more networks, content data to the computing device of the respective user, causing the computing device to display the set of matching menu items as selectable items for on- demand delivery (¶ 0054, 0154; user to receive recommendations on user interface);
receive, over the one or more networks, selection data from the computing device of the respective user, the selection data indicating a user selection of one of the available menu items (¶ 0154).
Kolawa does not explicitly disclose but Winters does disclose the limitation of a non-transitory computer readable medium storing instructions executable by one or more processors (¶ 0392).

	Kolawa additionally discloses a network communication interface connecting, over one or more networks, with (i) computing devices of users of the on-demand delivery service, and (ii) computing devices of menu item sources of the on-demand delivery service (¶ 0054).  Kolawa does not explicitly disclose but Winters does disclose such a network communication interface also connective with (iii) computing devices of transport vehicles of the on- demand delivery service (¶ 0041).
	Kolawa additionally discloses determine present contextual information of the respective user, the present contextual information indicating a time of day, a day of week, and any search inputs by the respective user on a user interface displayed on a computing device of the respective user (¶ 0072, 0140, 0150, 0172).  Kolawa does not explicitly disclose but Winters does disclose the present contextual information includes a current location of the respective user (¶ 0062-0064; merchants are available to a user if user is within the delivery zone/range).  Neither Kolawa nor Winters explicitly discloses but Bell does disclose the present contextual information includes weather conditions (¶ 0022).
Kolawa additionally discloses, in response to receiving the selection data, delivery of the selected menu item to the respective user (¶ 0147).  Kolawa does not disclose but Winters does disclose the coordination, through network communications with one or more of the transport vehicles, said delivery on-demand (¶ 0136).  
KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  The known techniques of Winters are applicable to the base device (Kolawa), the technical ability existed to improve the base device in the same way, and the results of the combination are predictable because the function of each piece (as well as the problems in the art which they address) are unchanged when combined.  It further would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the context consideration of Bell with the recommendation system of Kolawa and Winters because Bell teaches to do so (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  In at least ¶ 0062, the invention of Bell is disclosed for use in a recommendation system such as that of Kolawa and Winters.
Regarding Claims 4 and 16, Kolawa in view of Winters and Bell discloses the limitations of Claim 1.  Kolawa additionally discloses the following limitations:
collect historical data of the respective user in connection with the on- demand delivery service (¶ 0098, 0101; update preference vector based on history); and
wherein the preference profile of the respective user is based on the historical data (¶ 0098, 0101; update preference vector based on history).  
Regarding Claims 5 and 17
based on the historical data of the respective user, determine a price sensitivity metric for the respective user (¶ 0072, 0098, 0101; food budget); and
wherein the executed instructions cause the network computer system to further determine the set of matching menu items based on the price sensitivity metric for the respective user (¶ 0072, 0092).  
Regarding Claims 7 and 19, Kolawa in view of Winters and Bell discloses the limitations of Claim 1.  Kolawa additionally discloses the limitation of receive, over the one or more networks, supply data from each menu item source, the supply data indicating at least one of a supply of available menu items provided by the menu item source, or a supply of ingredients comprising the available menu items provided by the menu item source (¶ 0054, 0107, 0150; “availability information”).
Regarding Claim 8, Kolawa in view of Winters and Bell discloses the limitations of Claim 7.  Kolawa additionally discloses wherein the executed instructions cause the network computer system to determine the set of matching menu items by weighting a set of recommendation metrics for the respective user (¶ 0092, 0134).  Kolawa does not explicitly disclose but Winters does disclose the consideration of supply data for referrals (¶ 0291-0293).  The motivation to combine remains the same as for Claim 1. 
Claims 6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kolawa in view of Winters, Bell, and Schermerhorn et al (US 9,959,551) (hereafter, “Schermerhorn”).
Regarding Claims 6 and 18, Kolawa in view of Winters and Bell discloses the limitations of Claim 4.  Kolawa additionally discloses, based on the historical data of the respective user, determine a preference metric for the respective user (¶ 0072, 0098, 0101).  Neither Kolawa 
Kolawa additionally discloses wherein the executed instructions cause the network computer system to further determine the set of matching menu items based on a preference metric for the respective user (¶ 0072, 0092).  Neither Kolawa nor Winters nor Bell explicitly disclose but Schermerhorn does disclose wherein the preference metric is a time sensitivity metric (Column 15, lines 9-29).
The motivation to combine the references of Kolawa, Winters, and Bell remains the same as for Claim 1.  It further would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the time preference determination and adjustment of Schermerhorn with the recommendation system of Kolawa, Winters, and Bell because the combination merely applies a known technique to a known device/method/product ready for improvement to yield predictable results (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  The known techniques of Schermerhorn are applicable to the base device (Kolawa, Winters, and Bell), the technical ability existed to improve the base device in the same way, and the results of the combination are predictable because the function of each piece (as well as the problems in the art which they address) are unchanged when combined.
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kolawa in view of Winters, Bell, and Mazetti et al (PGPub 20180260778) (hereafter, “Mazetti”).  
Regarding Claim 9, Kolawa in view of Winters and Bell discloses the limitations of Claim 1.  Kolawa does not disclose but Winters does disclose receiving, over the one or more 
Kolawa does not disclose but Winters does disclose select a transport vehicle to deliver the selected menu item to the respective user based at least in part on one or more factors, such factors including location data and inventory data (¶ 0100, 0231, 0291-0293).  Neither Kolawa nor Winters nor Bell explicitly discloses but Mazetti does disclose such factors including the inventory data of inventory of available menu items being transported by each transport vehicle (¶ 0012, 0044-0046).
The motivation to combine the references of Kolawa, Winters, and Bell remains the same as for Claim 1.  It further would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the vehicle inventory system of Mazetti with the recommendation system of Kolawa, Winters, and Bell because Mazetti explicitly teaches to do so.  In at least the Abstract and ¶ 0040, Mazetti discloses the intention’s use with systems for the delivery of goods (particularly food products), such as that of Kolawa, Winters, and Bell.  
Regarding Claim 10, Kolawa in view of Winters, Bell, and Mazetti discloses the limitations of Claim 9.  Kolawa does not explicitly disclose but Winters does disclose the limitation of transmit, over the one or more networks, a delivery invitation to a computing device of the optimal transport vehicle, wherein the delivery invitation enables a driver of the .
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kolawa in view of Winters, Bell, and Meier et al (PGPub 20140330838) (hereafter, “Meier”).
Regarding Claim 11, Kolawa in view of Winters and Bell discloses the limitations of Claim 1.  Neither Kolawa nor Winters nor Bell explicitly discloses but Meier does disclose the limitation of wherein the word corpus is comprised in an ontological graph indicating relationships between the descriptive terms of the word corpus (¶ 0027).
The motivation to combine the references of Kolawa, Winters, and Bell remains the same as for Claim 1.  It further would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the ontological charting of Meier with the recommendation system of Kolawa, Winters, and Bell because the combination merely applies a known technique to a known device/method/product ready for improvement to yield predictable results (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  The known techniques of Meier are applicable to the base device (Kolawa, Winters, and Bell), the technical ability existed to improve the base device in the same way, and the results of the combination are predictable because the function of each piece (as well as the problems in the art which they address) are unchanged when combined.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kolawa in view of Winters, Bell, and Farley et al (PGPub 20180300668) (hereafter, “Farley”).  
Regarding Claim 12, Kolawa in view of Winters and Bell discloses the limitations of Claim 1.  Kolawa does not explicitly disclose but Winters does disclose the limitation of wherein each 
Neither Kolawa nor Winters nor Bell explicitly discloses but Farley does disclose parsing, using image recognition, the image of the available menu item to generate a word description of the available menu item (¶ 0021).  Kolawa does not explicitly disclose but Winters does disclose wherein the image of the available item is an image of an available menu item (¶ 0065).  
Kolawa additionally discloses wherein the executed instructions cause the network computer system to generate the menu item vector for the available menu item based on the word description of the available menu item (¶ 0067, 0151-0154).  Neither Kolawa nor Winters nor Bell explicitly disclose but Farley does disclose said word description of the available item as parsed form the image (¶ 0021).
The motivation to combine the references of Kolawa, Winters, and Bell remains the same as for Claim 1.  It further would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the image recognition techniques of Farley with the recommendation system of Kolawa, Winters, and Bell because Farley explicitly teaches to do so.  In at least the Abstract and ¶ 0023, Farley discloses the intention’s use with systems for the delivery of goods, such as that of Kolawa, Winters, and Bell.
Discussion of Prior Art Cited but Not Applied
For additional information on the state of the art regarding the claims of the present application, please see the following documents not applied in this Office Action (all of which are prior art to the present application):
PGPub 20170024393 – “User-Based Content Filtering and Ranking to Facilitate On-Demand Services,” Choksi et al, disclosing a system for matching delivery drivers to delivery jobs (including food/meal deliveries)
PGPub 20150262121 – “Order Delivery System and Method,” Riel-Dalpe et al, disclosing a system for the ordering, delivery, and tracking of meals
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK C CLARE whose telephone number is (571)272-8748.  The examiner can normally be reached on Monday-Friday 7:30am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARK C CLARE/Examiner, Art Unit 3628                                                                                                                                                                                                        
/MICHAEL P HARRINGTON/Primary Examiner, Art Unit 3628